Filed By Merix Corporation Pursuant to Rule 425 Under the Securities Act of 1933 And Deemed Filed Pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject Company: Merix Corporation Commission File No. 000-23818 [MERIX CORPORATION LETTER TO CUSTOMERS - VIA EMAIL - 10-6-09] As a valued customer of Merix, I’m writing to inform you of some exciting news.Today, we announced we have entered into a definitive agreement to merge with Viasystems, a leading worldwide provider of complex multi-layer printed circuit boards and electro-mechanical solutions.Viasystems’ PCB factories are located in southern China, not too far from Merix’ Huiyang and Huizhou factories. Through this merger we’re creating a world-class leader in printed circuit board (PCB) and related electro-mechanical solutions, with a complementary match up of market segments, customers and manufacturing capabilities Both Merix and Viasystems have defined, yet complementary, core competencies that will enable the combined organization to provide all of our customers with a complete spectrum of services and technology for both quick turn and volume PCB manufacturing in Asia and North America, two key geographic regions. We believe this is an excellent strategic fit and offers our customers an even more compelling solution that uniquely validates, accelerates and adds scale to the “value proposition” that Merix has been building for several years.We expect our customers will benefit substantially from the combination of our technology-driven businesses.” Benefits of the transaction · Merix facilities will offer Viasystems’ 125 customers complex PCB production in the U.S., including quick-turn and prototyping capabilities that they do not have today. · Merix facilities and capabilities in the U.S. will offer Viasystems the opportunity to access the growing Aerospace and Defense industry. · Viasystems provides Merix’ 800 customers with expanded scale of Asian-based high-volume, quick-turn and HDI printed circuit board manufacturing capabilities, as well as new electro-mechanical solutions. · The merger creates a large and diversified customer base – among the top 10 customers of both companies, only three overlap. · The combination will benefit from complementary technologies, a strong combined management team and a shared focus on reliability and quality, resulting in a stronger company that is more competitive in the marketplace. These are two successful, innovative organizations with one mission: To meet the rapidly changing needs of our customers.By leveraging the diversified operations and employee skill sets of both organizations, this combined company is well positioned in a recovering industry.We’re confident in our plan to integrate our businesses and unlock tremendous value - creating opportunities for all of our customers - with a financially stronger, more competitive enterprise. The merger, which needs to be approved by our shareholders, is expected to be completed by the end of calendar year 2009. One element that hasn’t changed is our mission to serve you.All current relationships remain in tact and all production schedules remain unchanged.As always, your customer relationship manager/sales representative is your best source of information and updates. You should hear from them shortly.In the meantime, I am attaching a copy of the news release announcing this merger, and welcome your feedback. Also, we invite you to participate in a joint conference call with customers and suppliers to learn more about this proposed merger.The call will take place on Wednesday, October 7 at 7:00 a.m. PT (9:00 a.m. CT).To access the call, please dial (612) 326-0027 and use conference I.D. On behalf of the entire Merix team, we thank you for being a loyal customer and we look forward to exploring the possibilities this merger brings to your business. Sincerely, Michael Burger Chief Executive Officer Merix Corporation Forward-Looking Statements: Certain statements in this communication may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements relate to a variety of matters, including but not limited to: the operations of the businesses of Viasystems and Merix separately and as a combined entity; the timing and consummation of the proposed merger transaction; the expected benefits of the integration of the two companies; the combined company’s plans, objectives, expectations and intentions and other statements that are not historical fact. These statements are made on the basis of the current beliefs, expectations and assumptions of the management of Viasystems and Merix regarding future events and are subject to significant risks and uncertainty. Investors are cautioned not to place undue reliance on any such forward-looking statements, which speak only as of the date they are made.
